REQUESTED BY: Dear Senator Koch:
This is in response to your letter of January 28, 1980. In that letter you ask two questions which pertain to LB 668 of the Eighty-Sixth Legislature, Second Session (1979). The same are hereinafter discussed.
1. `Is the proposed amendment to section 70-446 [sic] necessary to legally allow a member of a school board to be employed as a substitute teacher?'
Yes. Except part-time county superintendents who by law serve on a board of education, no member of a board of education can legally be employed at the present time as a teacher by the school district which is governed by the board of education on which he or she serves. See, Neb.Rev.Stat. § 79-466 (Reissue 1976).
2. `Would the proposed amendment, if adopted, violate any statutes relating to conflict of interest?'
Section 1 of LB 668 states as follows:
   "No member of a board of education shall be employed as a teacher by the school district on which board he or she serves; except that, this section shall not apply to a part-time county superintendent who by law serves on a board of education nor to a member who is employed as a substitute teacher only."
It appears to us that section 1 of LB 668, which is quoted above, could create a host of conflicts of interest if it were to become operative law. Consider the potential conflict of interest when the board of education sets the salary of substitute teachers; if it were necessary for the board of education to investigate an alleged unsatisfactory classroom performance by a board member-substitute teacher; or if it were necessary for the board of education to conduct a hearing to determine if a student should be suspended or expelled because of conduct which was observed by the board member-substitute teacher. In addition, if a board member-substitute teacher were paid in excess of two thousand dollars for services in any one school year, Neb.Rev.Stat. § 79-442 (Reissue 1976), could be violated.
The bottom line, of course, is that it is impossible to cite each and every possible conflict of interest. There are undoubtedly many more.